ROSEN & ASSOCIATES, P.C.
Attorneys for the Debtor
 and Debtor in Possession
747 Third Avenue
New York, NY 10017-2803
(212) 223-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re

Robert Francis Xavier Sillerman                                      Chapter 11
aka Robert F.X. Sillerman,
aka Robert F. Sillerman,                                             Case No. 17-13633 (MKV)
aka Robert X. Sillerman,

                                              Debtor.
-----------------------------------------------------------x


                                CERTIFICATE OF SERVICE OF
                           NOTICE OF PRESENTMENT OF PROPOSED
                           THIRD AMENDED TOLLING AGREEMENT

                 The undersigned, under penalty of perjury, hereby certifies as follows:

                 I am over 18 years of age, reside in Bronx, New York and I am not a party to this

proceeding.

                 On July 8, 2019, I served the Notice of Presentment of Proposed Third Amended

Tolling Agreement (and Third Amended Tolling Agreement) (Docket No. 362) upon the parties

whose names and addresses are set forth on the service list annexed hereto, by regular first-class

mail by depositing true copies of the same in post-paid, properly addressed wrappers in an

official depository under the exclusive care and custody of the United States Postal Service

within the state of New York.

Dated: New York, New York
       July 8, 2019

                                                          /s/ Carrie L. Manganiello
                                                              Carrie L. Manganiello
                                          Service List

Office of the United States Trustee                 Reid Collins & Tsai LLP
201 Varick Street, Room 1006                        Attorneys for Dean Ziehl, as Litigation
New York, NY 10014-9449                              Trustee o SFX Litigation Trust
Attn: Richard C. Morrissey, Esq.                    810 Seventh Avenue, Suite 410
                                                    New York, NY 10019
Cullen and Dykman LLP                               Attn: Yonah Jaffe, Esq.
100 Quentin Roosevelt Boulevard
Garden City, New York 11530                         Willkie Farr & Gallagher LLP
Attn: Thomas R. Slome, Esq.                         Attorneys for ID Wheel (FL) LLC and
                                                     IDrive Mezz Lender (FL) LLC
Robinson & Cole LLP                                 787 Seventh Avenue
Attorneys for Barton Gullong                        New York, NY 10019
280 Trumbull Street                                 Attn: Alan J. Lipkin, Esq.
Hartford, CT 06103-3597                                   James H. Burbage, Esq.
Attn: Michael R. Enright, Esq.
                                                    Seward & Kissel LLP
Golenbock Eisman Assor Bell                         Attorneys for Deutsche Bank Trust
 & Peskoe, LLP                                       Company Americas
Attorneys for John Howard                           One Battery Park Plaza
711 Third Ave                                       New York, NY 10004
New York, NY 10017                                  Attn: John R. Ashmead, Esq.
Attn: Andrew Peskoe, Esq.                                 Catherine V. LoTempio, Esq.

Sullivan & Cromwell LLP                             Lowenstein Sandler LLP
Attorneys for ESFX Holdings LLC                     Attorneys for Guevoura Fund Ltd.
125 Broad Street                                    One Lowenstein Drive
New York, NY 10004-2498                             Roseland, NJ 07068
Attn.: Brian D. Glueckstein, Esq.                   Attn: Michael S. Etkin, Esq.
                                                          Gabriel L. Olivera, Esq.
Vedder Price P.C.
Attorneys for React Presents, Inc., Clubtix,        Kozeny & McCubbin, L.C. LLC
 Inc., LucasKing, and Jeffrey Callahan              Attorneys for Toyota Motor Credit
222 North LaSalle Street                             Corporation
Chicago, IL 60601                                   12400 Olive Blvd., Ste 555
Attn: Michael M. Eidelman, Esq.                     St. Louis, MO 63141
                                                    Attn: Sabita Hajaree Ramsaran, Esq.
Vedder Price P.C.
Attorneys for React Presents, Inc., Clubtix,        Kozeny & McCubbin, L.C. LLC
 Inc., Lucas King, and Jeffrey Callahan             Attorneys for Toyota Motor Credit
222 North LaSalle Street                             Corporation
Chicago, IL 60601                                   12400 Olive Blvd., Ste 555
Attn: James V. Garvey, Esq.                         St. Louis, MO 63141
                                                    Attn: Wesley T. Kozeny, Esq.




                                               2
Latham & Watkins LLP                          Abbey Spanier, LLP
Attorneys for Ryan Seacrest                   Attorneys for Andrew Mule, et al.
355 South Grand Avenue, Suite 100             212 East 39 St.
Los Angeles, CA 90071                         New York, NY 10016
Attn: Jeffrey E. Bjork, Esq.                  Attn: A. Abbey, S. Rodd, N. Kaboolian
      Adam E. Malatesta, Esq.
                                              Robert F.X. Sillerman
Leo V. Gagion, Esq.                           352 Plain Road
Office of the New York State                  Hinsdale, NH 03451
 Attorney General
Counsel to NYS Dept. of Taxation              Meyer, Suozzi, English & Klein, P.C.
 and Finance                                  990 Stewart Avenue, Suite 300
28 Liberty Street, 17th Floor                 P.O. Box 9194
New York, NY 10005                            Garden City, NY 11530
                                              Attn: Howard B. Kleinberg, Esq.
U.S. Securities and Exchange Commission
Brookfield Place                              Acquisition Group Ltd.
200 Vesey Street. Suite 400                   Attn: Adam Arviv, President
New York, NY 10281                            118 Yorkville Ave. Suite 604
Attn: Patricia Schrage                        Toronto, Ontario M5R 1C2
                                              CANADA
Pillsbury Winthrop Shaw Pittman LLP
Attorneys for ECN Aviation Inc.               Ahaka Acquisitions Inc.
 f/k/a Element Aviation Inc.                  Attn: David Baazov
1540 Broadway                                 600-2000 McGill College Ave.
New York, NY 10036                            Montreal, Quebec H3A 3H3
Attn: Leo T. Crowley, Esq.                    CANADA
      David S. Forsh, Esq.
                                              Alpha Capital Anstalt
Hinckley, Allen & Snyder LLP                  Attn. Konrad Ackermann
Attorneys for VistaJet US, Inc.               Lettstrasse 32
30 South Pearl Street, Suite 901              9490 Vaduz, LIECHTENSTEIN
Albany, New York 12207
Attn: Christopher V. Fenlon, Esq.             Barton Gullong
                                              1785 NW Harbor Place
Izower Feldman, LLP                           Stuart, FL 34994
Attorneys for OPW and Brett Torino
1325 Franklin Avenue, Suite 255               Deutsche Bank
Garden City, New York 11530                   345 Park Avenue, 24th Floor
Attn: Ronald D. Lefton, Esq.                  New York, NY 10154

Archer & Greiner, P.C.                        Fried Frank
Attorneys for OPW and Brett Torino            One New York Plaza
630 Third Avenue                              New York, NY 10004
New York, New York 10017
Attn: Allen G. Kadish, Esq.



                                          3
IDL Wheel (FL) LLC                       John Howard
c/o W.P. Carey Inc.                      745 5th Ave, 7th Fl.
50 Rockefeller Plaza, Second Fl.         New York, NY 10151
New York, NY 10020
Attn: Jason Fox                          Kevin Poor
                                         750 Beulahs Lane
Rexford Capital LLC                      Idaho Falls, ID 83401
78 SW 7th St.
Miami, FL 33130                          Mitchell J. Slater
Attn: Kimberly Langston,                 c/o Kirkland & Ellis LLP
      Managing Member                    Attn: Matthew Solum, P.C.
                                         601 Lexington Avenue
IDrive Mezz Lender (FL) LLC              New York, NY 10022
c/o W.P. Carey
50 Rockefeller Plaza, Second Floor       Ryan Seacrest Revocable Trust
New York, NY 10020                       c/o Ryan Seacrest Productions
                                         9454 Wilshire Blvd.
Iroquois Master Fund Ltd.                Los Angeles, CA 90212
205 East 42 St.                          Attn: Jeff Refold
New York, NY 10017
Attn. Richard Abbe                       Stout LLP
                                         One South Wacker Dr., 38th Fl.
Jim Christodoulis                        Chicago, IL 60606
35 Rochester Avenue
Toronto, Ontario M4N 1N7
CANADA




                                     4
